Citation Nr: 0721811	
Decision Date: 07/19/07    Archive Date: 08/02/07	

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for calcified pleural plaques due to asbestos 
exposure. 

2. Entitlement to as total disability rating for compensation 
based on individual unemployability due to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from April and November 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, that denied the 
benefits sought on appeal.  The veteran appealed the RO's 
decisions to the BVA, and in February 2001, the Board 
returned the case to the RO for additional development.

In a decision dated in February 2004, the Board affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in June 2005, the Court granted a Joint Motion for Remand 
filed in the case and vacated the Board's February 2004 
decision.  The case was then returned to the Board for 
further appellate review, and in November 2005, the case was 
again returned to the RO for additional development.  The 
case was subsequently returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Calcified pleural plaques due to asbestos exposure is 
productive of a restrictive airway disease and manifests a 
forced expiratory volume in one second (FEV-1) of less than 
56 percent predicted.  

2.  Pulmonary function testing does not show the veteran's 
calcified pleural plaques has manifested an FEV-1 value of 40 
to 55 percent predicted; a ratio of FEV-1 to forced vital 
capacity (FVC) (FEV-1/FVC) of 40 to 55 percent; that the 
diffusion capacity of the lung for carbon monoxide by a 
single breath method (DLCO) (SB) was 40 to 55 percent 
predicted; or that maximum oxygen consumption was 15 to 20 
mL/kgs/min with cardiorespiratory limit.

3.  Service connection has been established for calcified 
pleural plaques due to asbestos exposure, evaluated as 10 
percent disabling.  

4.  The veteran's service-connected disability is not shown 
to be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 30 
percent,but no more, for calcified pleural plaques due to 
asbestos exposure have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, 
Diagnostic Code 6845 (2006).  

2.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.3414.1-
4.14, 4.16, 4.18, 4.19 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letter from the RO to 
the veteran dated in August 2003, December 2005 and March 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In this regard, the Court returned the case to the Board in 
order to complete some additional evidentiary development and 
for the Board to provide an adequate statement of reasons and 
bases for its Findings of Fact and Conclusions of Law.  More 
specifically, the veteran was to be afforded an additional VA 
examination that took into account his correct height as 
accurately measured by the examiner.  The veteran was 
afforded such an examination after the case was returned to 
the RO by the Board, and by this decision the Board will 
endeavor to provide an adequate statement of reason and bases 
for its Findings of Fact and Conclusions of Law.

The veteran and his attorney have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that the initial evaluation 
assigned for his respiratory disorder does not accurately 
reflect the severity of that disability.  The veteran also 
essentially maintains that his disability is so severe that 
he is unable to obtain or maintain any type of financially 
gainful employment.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

By way of background, an April 1999 rating decision granted 
service connection for classified pleural plaques consistent 
with asbestos exposure.  That rating decision assigned a 
noncompensable evaluation effective December 2, 1998 by 
analogy to asbestosis under Diagnostic Code 6899-6833.  A 
rating decision dated in July 1999 subsequently increased the 
evaluation from noncompensable to 10 percent, also effective 
from December 2, 1998.  A rating decision dated in October 
2003 changed the Diagnostic Code utilized to evaluate the 
veteran's disability from 6833 to 6845 based on the findings 
of a June 2003 VA examination that explained that the 
veteran's respiratory disability was best described as a 
restrictive lung disease.  

Under Diagnostic Code 6845, which follows a general rating 
formula for restrictive lung diseases, a 10 percent rating is 
warranted when the forced expiratory volume in one second 
(FEV-1) is 71 to 80 percent of predicted; or the ratio of the 
FEV-1 to forced vital capacity (FVC) is 71 to 80 percent of 
predicted,; or the diffusion capacity of carbon monoxide, 
using the single breath method (DLCO)(SB) is 66 to 80 percent 
of predicted.  A 30 percent evaluation is granted for a 
disability showing FEV-1 of 56 to 70 percent predicted; or 
FEV-1/FVC of 56 to 70 percent; or DLCO(SB) 56 to 65 percent 
predicted.  A 60 percent disability rating is warranted for a 
disability showing FEV-1 of 40 to 55 percent predicted; or 
FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Finally, a 100 percent evaluation 
is warranted for a disability showing FEV-1 less that 40 
percent of predicted value; or the ratio of FEV-1/FVC less 
than 40 percent; or DLCO(SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  

The evidence for consideration in assessing the level of 
severity of the veteran's calcified pleural plaques includes 
several VA and private pulmonary function testing (PFT) 
reports dated from 1996 through 2003.  At the time of PFT in 
December 1996 at Dickinson County Medical Center, a private 
health care facility, the veteran's forced expiratory volume 
in one minute (FEV-1) level was measured at 76 percent of 
predicted.  The ratio of the FEV-1 to forced vital capacity 
(FVC) was not provided for post-bronchial dilation, although 
the pre-bronchial dilation ratio was 100 percent of 
predicted.  Measurements of the veteran's Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) were not recorded.

The veteran again underwent PFT at Dickinson County Medical 
Center in November 1998.  Results of this testing revealed a 
FEV-1 level at 64 percent of predicted.  While the FEV-1/FVC 
ratio was again not provided for post-bronchial dilation, the 
pre-bronchial dilation ratio was 104 percent of predicted.  
The DLCO(SB) was recorded at 101 percent of predicted.

In January 1999, the veteran underwent PFT at Pulmonary 
Associates of South Texas, a private health care facility.  
At that time, repeat testing revealed FEV-1 levels at 74, 78, 
and 70 percent of predicted.  FEV-1/FVC ratios were at 94, 
104, and 104 percent of predicted.  Measurements of DLCO(SB) 
were not recorded.

In April 1999, the veteran underwent a VA respiratory 
examination.  At that time, the examiner noted that the 
veteran's claims file had been reviewed.  The examiner noted 
that a computed tomography (CT) scan report prepared in 
February 1999 at Starr Imaging Center had shown minimal 
calcified pleura bilaterally, consistent with asbestos 
exposure.  There was no evidence of any evidence of 
interstitial lung disease (i.e., asbestosis).  At the time of 
examination, the veteran denied any chronic cough, sputum 
production, hemoptysis, or anorexia.  He denied experiencing 
dyspnea on exertion, and claimed he could walk approximately 
one mile without stopping to rest due to mild shortness of 
breath and fatigue.  He also denied any history of 
respiratory illness, and stated that he was not taking any 
respiratory medications.  He also indicated that he was not 
on medical treatment or home oxygen, and denied any 
incapacitation.  

On clinical examination, the veteran was alert and healthy-
appearing, with no evidence of cor pulmonale or atrial 
pulmonary hypertension.  His lungs were clear, with no rales 
or wheezes.  Pulmonary function testing revealed an FEV-1 
level at 97 percent of predicted, an FEV-1/FVC ratio at 115 
percent of predicted, and a DLCO(SB) at 116 percent of 
predicted.  The veteran's total lung capacity was 95 percent 
of predicted.  Chest x-ray showed evidence of some minimal 
pleural thickening, but no evidence of asbestosis.  The 
examiner diagnosed pleural plaques which were calcified, 
consistent with previous asbestos exposure, with no clinical 
or radiographic evidence of asbestosis or any other pulmonary 
disease.

Also of record are the results of PFT conducted at a VA 
Medical Center in October 2000.  The results of this testing 
showed a FEV-1 level at 63 percent of predicted, and a 
DLCO(SB) at 88 percent of predicted.  The final diagnosis was 
of moderately severe restriction and increased diffusion.

In light of the significant difference between the results 
obtained on pulmonary function testing in October 2000 versus 
those recorded at the time of previous examinations from 1996 
through 1999, in February 2001 the Board returned the 
veteran's claims file to the RO with instructions that the 
veteran be afforded an additional VA respiratory examination, 
to include full pulmonary function testing, to determine the 
full extent of his current respiratory disorder.  In 
addition, the examiner was asked to comment on the presence 
or absence of additional symptomatology contemplated by VA 
rating criteria, such as cor pulmonale, pulmonary 
hypertension, and the need for outpatient oxygen therapy.

As a result, in August 2001 the veteran again underwent a VA 
respiratory examination.  At that time, the examiner stated 
that the veteran did not use outpatient oxygen therapy.  
There was no evidence of cor pulmonale.  The examiner stated 
that pulmonary function testing showed that the veteran's 
DLCO(SB) was normal, at 105 percent of predicted.  Lung 
volumes were uninterpretable since the body box seal could 
not be maintained.  The examiner concluded that there was no 
evidence of any obstructive airway disease.  He also 
concluded that, based on the absence of rales at the base, no 
clubbing, and no significant findings on the chest x-ray and 
pulmonary function test, specifically a normal diffusing 
capacity, that there was not enough evidence to state that 
the veteran was exhibiting asbestosis (i.e., asbestosis 
indicating pulmonary fibrosis secondary to asbestos 
exposure).  However, he did agree with the diagnosis of 
asbestos-related pleural plaques.

The Board notes that while the pulmonary function test 
results do not show post-bronchial dilation values, pre-
bronchial dilation FEV-1 was at 86 percent of predicted, and 
the FEV-1/FVC ratio was at 118 percent of predicted.

In September 2001, the veteran again underwent VA PFT.  At 
that time, the veteran's post-bronchial dilation FEV-1 was 
measured at 71 percent of predicted, and the DLCO(SB) was at 
94 percent of predicted.  While the FEV-1/FVC ratio was not 
provided for post-bronchial dilation, the pre-bronchial 
dilation ratio was 121 percent of predicted.

In June 2003, the veteran again underwent a VA respiratory 
examination.  The examiner noted that the report had been 
prepared in response to an RO request to offer an opinion as 
to the veteran's current disability, in light of the 
variability between his previous pulmonary function tests.  
The examiner observed that some of these tests showed 
differing results due to the fact that different heights of 
the veteran had been used, and pulmonary function tests were 
somewhat determinant on the patient's height.  He opined 
that, following a review of the pulmonary function tests of 
record, the examination which was the most reflective of the 
veteran's true pulmonary capacity was the one conducted at 
the Iron Mountain VAMC in September 2001, which used a 
correct height of 70 inches.  He noted that these results 
showed normal flow rates and some mild hyperinflation with 
some response to bronchodilators, suggestive of a reactive 
airway disease.   

On examination, the examiner stated that there was no 
evidence of cor pulmonale or  lower extremity edema.  
Following high resolution chest computed tomography, the 
examiner offered the following assessment:

After reviewing this veteran's 
information, it appears most likely that 
this veteran does have a mild restrictive 
defect related to the veteran's asbestos 
exposure, along with an obstructive 
component related to the veteran's COPD 
and reactive airway disease.  The 
veteran's service-connected condition of 
pleural plaque disease is best described 
as a restrictive lung disorder.  The FEV-
1 is most consistent with determining the 
amount of disease present for restrictive 
disorders and is the test which should be 
used in assesing [sic] this veteran's 
disability.  The veteran does not appear 
to be significantly disabled at this 
time.  This is demonstrated by the fact 
that his lung diffusion capacity is near 
normal.  He does not have any evidence of 
hypoxemia.  He is able to walk one-half 
mile without significant restriction.  
Therefore, exercise capacity testing is 
not warranted.

As pulmonary function testing was not performed at the time 
of this examination, as requested by the Board in the 
February 2001 remand, in September 2003 the veteran underwent 
such testing at a VA facility.  At that time, PFT revealed an 
FEV-1 level at 78 percent of predicted and an FEV-1/FVC ratio 
at 120 percent of predicted.  Diffusion capacity was 
reportedly "normal."  A diagnosis of mild to moderate 
restrictive lung disease related to asbestos exposure was 
rendered.  

As indicated above, after the Board denied the veteran's 
claims in a February 2004 decision, the veteran appealed the 
Board's decision to the Court, and in an Order dated in June 
2005, the Court granted the Joint Motion for Remand filed in 
the case and vacated the Board's decision.  In the Joint 
Motion for Remand it was agreed that the veteran should be 
afforded an additional VA examination and that the Board's 
decision did not contain an adequate statement of reasons and 
bases for the Findings of Fact and Conclusion of Law.  In 
particular, the Joint Motion noted that there were various 
medical examination results contained in the record and that 
the results varied based on the veteran's recorded height at 
the time of the examinations. It was agreed that a thorough 
examination of the veteran's pulmonary function was necessary 
and that such examination must take into account the 
veteran's correct height as accurately measured by the 
examiner.  In addition, it was agreed that the Board's 
decision lacked an adequate reasons or bases because the 
Board failed to consider or discuss the veteran's Social 
Security Administration records in the context of his claims.  
In particular, the veteran asserted that his Social Security 
records document the severity of the service-connected 
disability, as well as his unemployability due to that 
disability.  The Court returned the case to the BVA, and the 
Board in turn returned the case to the RO for completion of 
additional development.

The veteran was afforded a VA respiratory examination in May 
2006 at which time it was noted that the veteran's claims 
file had been carefully reviewed.  At the time of the 
examination the veteran reported that he had difficulty 
breathing in cold weather and that he experienced pain in his 
chest with activity.  The veteran additionally reported 
experiencing an intermittent sharp debilitating chest pain 
that had been diagnosed as noncardiac in origin.  On physical 
examination the veteran's height was recorded as 68.75 inches 
and his weight as 181 pounds.  On pulmonary function testing 
the FVC was 86 percent, the FEV-1 was 101 percent, the FEV-
1/FVC was 80 percent and the DLCO was 88 percent.  Following 
the examination the examiner commented that pulmonary 
function tests did not direct the examiner to an opinion that 
the veteran had severe respiratory disease.  He concluded 
that the veteran was not as likely as not unemployable 
related to his service-connected pleural plaques.  The 
plaques did not appear to be in the configuration of 
mesothelioma and his lung capacities on pulmonary function 
tests were within normal limits.  Employability to perform 
desk work or answering phones was not precluded by the 
findings on the examinations.  

The veteran was afforded an additional VA examination in 
August 2006, at which time the veteran's height was recorded 
as 70 inches and his weight as 180 pounds.  The FVC was 
reported as 61 percent, the FEV-1 as 73 percent and the FEV-
1/FVC was 83 percent.  A DLCO value was not reported.  The 
diagnosis following the examinations calcified pleural 
plaques bilaterally which could represent asbestosis.  It was 
noted that pulmonary function testing revealed minimal 
findings.  The examiner again concluded that it was not as 
likely as not that the veteran was unemployable related to 
his service-connected pleural plaques.  

Based on this record, the Board is of the opinion that there 
is a question as to which of two disability evaluations most 
nearly approximates the veteran's disability picture.  At the 
outset, however, the Board observes that the veteran's 
disability of calcified pleural plaques due to asbestos 
exposure was rated by analogy to asbestosis under Diagnostic 
Code 6833.  More recently the veteran's disability has been 
evaluated by analogy to chronic pleural effusion or fibrosis 
based on medical evidence demonstrating that the veteran's 
disability was manifested as a restrictive lung disease.  In 
this regard, a June 2003 VA respiratory examination contained 
an assessment that the veteran had a mild restrictive defect 
related to his asbestos exposure, along with an obstructive 
component related to his chronic obstructive pulmonary 
disease and reactive airway disease.  The examiner explained 
that the veteran's service-connected disability of pleural 
plaque disease was best described as a restrictive lung 
disorder and the FEV-1 clinical finding was most consistent 
with determining the amount of disease present for 
restrictive disorders and was the test that should be used in 
assessing the veteran's disability.  

Also, a review of the medical evidence by a VA physician in 
November 2006 explained that pleural plaques were the 
commonest finding of asbestos exposure but that this finding 
alone was not reported to cause any serious symptoms or 
limitations.  The examiner went on to explain that asbestosis 
lung disease was comprised of fibrosis of the lung tissue and 
that this could cause functional limitations, including 
restriction of the lung volumes and symptoms of dyspnea with 
exertion.  However, the examiner noted that the veteran had 
never had findings of asbestosis or pulmonary fibrosis.  The 
most sensitive tests for such a diagnosis would be a high 
resolution computerized tomography scan, which the veteran 
had had in the past with no evidence of asbestosis.  Thus, 
the Board finds that application of Diagnostic Code 6833 in 
the veteran's case is not warranted, but rather that 
Diagnostic Code 6845 under the General Rating Formula for 
Restrictive Lung Disease is the most approproiate rating 
criteria to apply.  

In order to warrant the next higher 30 percent evaluation 
under Diagnostic Code 6845 pulmonary function testing 
contemplates findings of FEV-1 of 56 to 70 percent predicted; 
FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 
65 percent predicted.  With the exception of clinical 
findings reported on two occasions, the veteran did not meet 
the criteria for the next higher 30 percent evaluation.  

However, private pulmonary function testing performed in 
November 1998 disclosed a FEV-1 of 64 and VA pulmonary 
function testing performed in October 2000 disclosed an FEV-1 
of 63 percent.  While these clinical findings are notably 
different than other FEV-1 findings ranging from 71 to 101 
percent, the results of the two tests create, in the Board's 
judgment, a question as to which of two disability 
evaluations most nearly approximates the veteran's overall 
disability picture.  Resolving any reasonable doubt as to 
this question in the veteran's favor, the Board finds that 
the veteran is entitled to an initial 30 percent evaluation 
for the period of his appeal.  

While the Board has determined that the veteran is entitled 
to a 30 percent evaluation based on the resolution of 
reasonable doubt in the veteran's favor, medical evidence 
creates no doubt that the veteran does not meet the criteria 
for a 60 percent evaluation under Diagnostic Code 6845.  The 
medical evidence does not demonstrate that at any time has 
the veteran had an FEV-1 value of 40 to 55 percent predicted; 
an FEV-1/FVC of 40 to 55 percent or a DLCO (SB) of 40 to 55 
percent predicted.  Nor is there any indication that maximum 
oxygen consumption was 15 to 20 mL/kgs/min with 
cardiorespiratory limit.  As such, the criteria for a 
60 percent evaluation under Diagnostic Code 6845 have not 
been met.

Lastly, one of the concerns of the veteran and the Joint 
Motion for Remand was the fact that various heights and 
weights have been reported in the various medical evidence.  
For example, medical evidence discloses that the veteran's 
height has been described as ranging between 68 and 71 inches 
and his weight between 180 and 214 pounds between December 
1996 and August 2006.  In fact, one of the reasons for the 
Board's most recent remand in November 2005 was to account 
for the differences in the veteran's height reported in 
various items of medical evidence.  Unfortunately, the May 
and August 2006 VA examinations only added to the confusion 
with the veteran's height being reported as 68.75 inches at 
the time of the May 2006 VA examination and 70 inches at the 
time of the August 2006 VA examination.  

However, the Board has examined all of the clinical findings 
and assigned an evaluation favorable to the veteran based on 
the more severe of the findings reported on pulmonary 
function testing.  Nevertheless, the Board would observe that 
the difference in height reported at the time of the May and 
August 2006 VA examinations is not significant for rating 
purposes since the clinical findings reported on both 
examinations would not support a rating in excess of the 30 
percent now being assigned.  Therefore, under the facts and 
circumstances of this case and the resolution of the issue on 
appeal increasing the initial evaluation for the veteran's 
disability from 10 percent to 30 percent, the Board finds 
that further examination to ascertain the veteran's exact 
height is not necessary given the Board's decision to assign 
a disability evaluation based on the clinical findings which 
show the veteran's disability at its worst.  

As for the veteran's claim for total evaluation based on 
individual unemployability, applicable law provides that a 
total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  

A review of the evidence of record discloses that service 
connection has been established for calcified pleural plaques 
due to asbestos exposure, evaluated as 30 percent disabling 
by virtue of this decision.  As such, the veteran does not 
meet the percentage requirements for a total evaluation based 
on individual unemployability under the provisions of 
38 C.F.R. § 4.16 (a).  While the RO has not considered this 
claim based on the higher evaluation assigned by this 
decision for the veteran's calcified pleural plaques, given 
that the veteran still does not meet the percentage 
requirements for a total evaluation under 38 C.F.R. § 4.16(a) 
after this decision, no purpose would be served by returning 
this case to the RO for such a formal adjudication.  

There is also no medical evidence which demonstrates that the 
veteran is totally disabled solely as a result of his 
service-connected disability so as to permit an allowance of 
a total evaluation under 38 C.F.R. § 4.16(b).  The veteran 
has submitted no opinion from any private physician which 
indicates that he is totally disabled as a result of his 
calcified pleural plaques and VA examiners who have commented 
on the veteran's employability have concluded that he is not 
unemployable as a result of his disability.  At the time of 
the June 2003 VA examination the examiner commented that the 
veteran did not appear to be significantly disabled at the 
time of the examination and that this was demonstrated by the 
fact that his lung diffusion capacity was near normal.  The 
examiner commented that the veteran was able to walk one-half 
mile without significant restriction.  In addition, both the 
May 2006 and the August 2006 VA examinations concluded with 
an opinion that it was not as likely as not that the veteran 
was unemployable related to his service-connected pleural 
plaques.  The May 2006 examination reports that employability 
to perform desk work or answering phones was not precluded by 
the findings of the examinations.  Lastly, following a review 
of the medical evidence by a VA physician in November 2006 it 
was concluded that none of the studies recently or remotely 
revealed any evidence of a lung impairment which would limit 
the veteran's employment.

Based on this record, the Board finds that the veteran is not 
shown to be unemployable as a result of his service-connected 
calcified pleural plaques.  The Board acknowledges that the 
Social Security Administration has found the veteran to be 
entitled to disability benefits based on a diagnosis of 
asbestosis.  However, decisions of the Social Security 
Administration are based on the criteria of that agency and 
do not appear to apply specific clinical findings of 
examinations to objective criteria.  

For example, the Social Security administrative law judge 
simply rejected the reports of the State agency medical 
consultants who had concluded that the veteran was capable of 
performing a full range of medium work with environmental 
limitations base without any reference to other objective 
evidence.  The Social Security Administration also appears to 
review a claim for disability benefits based on the a 
claimant's age and the inability of a claimant to perform 
past relevant work, rather than examining the veteran's 
capacity for performing substantially gainful employment in 
general.  The VA on the other hand, is not permitted to 
consider age in determining unemployability, 38 C.F.R. 
§ 4.19, and looks to whether the veteran is capable of 
obtaining or performing a substantially gainful occupation 
taking into consideration his employment history, and 
educational and vocational attainment.  As such, while the 
decision of the Social Security Administration is relevant, 
the Board finds that the decision is not probative as to 
whether the veteran is entitled to a total evaluation based 
on individual unemployability due to a service-connected 
disability for VA purposes.  Based upon a review of the 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable by reason of his service-connected disabilities.  
Accordingly, entitlement to a total evaluation is not 
established.



ORDER

Entitlement to a increased initial rating of 30 percent for 
calcified pleural plaques due to asbestos exposure is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


